Citation Nr: 0832475	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.   

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Basic eligibility for nonservice-connected disability 
pension benefits.   


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 22, 1979 
to February 8, 1980.  The remaining dates of service are 
unverified.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina, which determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for a low back 
disability, and denied his claim for basic eligibility for VA 
nonservice-connected disability pension benefits, and a July 
2003 rating decision by the RO in Buffalo, New York, which 
denied the veteran's claims for service connection for a left 
knee disability, a right knee disability, and tinnitus.  

In a June 2003 statement of the case, the RO determined that 
new and material evidence had been submitted, reopened the 
claim for service connection for a low back disability, and 
denied the claim on the merits. 

Irrespective of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
characterized as set forth on the title page.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A copy of the 
transcript of that hearing is of record.  

In a September 2006 decision, the Board remanded this case to 
verify the veteran's dates of service.  The stipulations of 
the remand order were not fully complied with and, as 
explained in more detail below, the claims must be sent back 
for additional development in order to ensure compliance with 
the Board's previous remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The underlying issue of entitlement to service connection for 
a low back disability, the issues of entitlement to service 
connection for a left knee disability, a right knee 
disability, and tinnitus, and the claim for basic eligibility 
for VA nonservice-connected disability pension benefits, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1987 rating action, the RO denied entitlement to 
service connection for a low back disability. The veteran was 
provided notice of the decision and his appellate rights.  He 
did not appeal.

2.  In September 2001, the veteran filed an application to 
reopen his claim.

3.  Additional evidence received since the May 1987 rating 
action is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1987 rating action, which denied entitlement to 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the May 1987 rating action is 
new and material, and the claim of entitlement to service 
connection for a low back disability is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002 & Supp. 2007).  Given the favorable outcome as 
noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).


The veteran's original claim of entitlement to service 
connection for a low back disability was denied by the RO in 
a May 1987 rating action.  At that time, the RO noted that a 
low back condition for which the veteran was treated during 
service was acute and transitory.  According to the RO, the 
veteran's current low back disability was not related to the 
acute condition for which he was treated in service.  The 
veteran was provided notice of the decision and his appellate 
rights but did not subsequently file a timely appeal.  
Therefore, the May 1987 rating action became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2007).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the May 1987 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the veteran 
submitted his current claim to reopen in September 2001, the 
revised version of 3.156 is applicable in this appeal.

The evidence of record at the time of the May 1987 rating 
action consisted of the veteran's service medical records, a 
private medical statement from D.H.B., M.D. (initials used to 
protect privacy), dated in January 1987, and private medical 
records, dated in February 1987.   

The veteran's service medical records show that on January 
24, 1980, he was treated for complaints of low back pain 
which had developed after some heavy lifting the day before.  
The veteran denied any prior back problems.  The assessment 
was acute strain.  On January 25, 1980, the veteran reported 
that he was feeling "fifty percent better."  The assessment 
was low back pain resolving slowly.  

Additional medical records show that, in May 1984, the 
veteran underwent a quadrennial examination.  At that time, 
he denied any recurrent back pain.  The veteran's spine and 
other musculoskeletal system were clinically evaluated as 
"normal."         

In a private medical statement from Dr. D.H.B., dated in 
January 1987, Dr. B. stated that he had recently seen the 
veteran for complaints of low back pain, with radiation to 
his legs, right greater than left.  According to the veteran, 
the pain started approximately one year earlier when he was 
doing heavy work in a painting contracting business that he 
operated.  The veteran indicated that in December 1986, he 
was lifting television tubes when he noticed increased pain 
in his lower back.  Following the physical examination, the 
impression was to rule out lumbar disc (disease) with 
radiculopathy. 

Private medical records show that in February 1987, the 
veteran underwent a lumbar myelogram.  The myelogram was 
reported to be normal.  A computed tomography (CT) scan of 
the lumbar region from L2-L3 through L5-S1 was performed 
following the myelogram and was also reported to be normal.  
The veteran's discharge diagnosis was lumbar strain.    

Evidence received subsequent to the May 1987 rating action 
consists of service medical records from the South Carolina 
Army National Guard and hearing testimony.     

In March 2005, a hearing was conducted at the RO.  At that 
time, the veteran stated that during his period of service 
from October 1979 to February 1980, he injured his back while 
lifting some equipment.  He indicated that after his injury, 
he developed chronic low back pain.  

In the June 2006 Travel Board hearing, the veteran testified 
that he initially injured his lower back in January 1980 when 
he was lifting bridge parts.  He stated that he re-injured 
his low back in another lifting injury in June 1998 while he 
was at Camp Barstow.  According to the veteran, he currently 
took medication to relieve his chronic low back pain.     

In March 2007, the RO received the veteran's service medical 
records from the South Carolina Army National Guard.  The 
records include a DA Form 2173, Statement of Medical 
Examination and Duty Status, in which a physician noted that 
in June 1998, the veteran suffered a lifting injury while 
attending AT at Camp Barstow and injured his low back.  
Following the injury, the veteran was diagnosed with acute 
low back pain.  The physician determined that the injury was 
incurred in the line of duty.  In an Annual Medical 
Certificate, dated in October 1999, the veteran noted that he 
had a back injury in 1994.  In a DA Form 3349, Physical 
Profile, dated in January 2000, it was reported that the 
veteran had chronic low back pain.  The veteran was not 
allowed to participate in the Army Physical Fitness Test 
(APFT) for 90 days.  The veteran was hospitalized from 
January to February 2000 for an unrelated disorder.  Upon his 
discharge, it was reported that he had chronic low back pain.

The Board has reviewed the evidence since the May 1987 rating 
action and has determined that the additional service medical 
records from the South Carolina Army National Guard are new 
and material.  In regard to the service medical records, this 
evidence is new in that it was not previously of record.  It 
also bears directly and substantially on the issue of service 
connection for a low back disability.  The records reflect 
that in June 1998, the veteran suffered a second low back 
injury which was determined to be incurred in the line of 
duty.  Following the injury, he experienced chronic low back 
pain.  This evidence was not previously of record and its new 
elements are not cumulative or redundant of evidence 
previously of record.  Given that this new evidence shows 
that the veteran suffered a low back injury that was incurred 
in the line of duty and subsequently developed chronic low 
back pain, the evidence provides an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back disability and raises a reasonable possibility 
of substantiating the claim.  Thus, in light of the above, 
the added evidence is new and material evidence and the claim 
is reopened.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim. 


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a low back disability; the claim 
is granted to this extent only.


REMAND

By a September 2006 decision, the Board remanded this case.  
In the remand decision, the Board noted that the veteran's 
dates of active duty, active duty for training (ACDUTRA), and 
inactive duty for training (INACDUTRA) were not clearly of 
record.  Specifically, the evidence of record showed that the 
veteran served in the Army National Guard from April 1992 to 
February 2001, with prior reserve component service totaling 
12 years, 7 months, and 23 days.  Other data on file 
indicated that the veteran, as a member of the New York Army 
National Guard, was ordered to active military service for 
two days on March 14 and 15, 1993.  Orders not specifically 
referencing the veteran denoted an annual training period 
with the New York Army National Guard from April 23 to May 7, 
1994, and, also, that the South Carolina Army National Guard 
called its members to active military service for an 
indefinite period, beginning on August 23, 1998, for relief 
efforts following Hurricane Bonnie.  The Board reported that 
in connection with the instant appeal, the veteran alleged 
that he had sustained injuries to his low back and knees 
while in military service and that his tinnitus likewise 
originated during or as a result of military service.  
However, according to the Board, as the dates of active duty, 
ACDUTRA, and INACDUTRA were unverified, remand for 
clarification was required prior to entry by the Board of a 
final decision as to the foregoing matters and the veteran's 
pension eligibility.  Thus, the Board remanded this case and 
directed the RO to contact the service department, the New 
York and South Carolina Army National Guard, or other source, 
in order to determine the exact dates of all periods of the 
veteran's active duty, ACDUTRA, or INACDUTRA.      

In March 2007, the RO contacted the New York Army National 
Guard and requested verification of the veteran's service 
dates.  In the April 2007 return response, it was reported 
that the veteran had no records on file with the New York 
Army National Guard.  In March 2007, the RO also contacted 
the South Carolina Army National Guard and requested 
verification of all periods of the veteran's service.  In the 
return response, the South Carolina Army National Guard 
submitted a Report of Separation and Record of Service from 
the Departments of the Army and the Air Force National Guard 
Bureau, which showed that the veteran served in the Army 
National Guard of South Carolina from April 24, 1992 to 
January 16, 2001.  The veteran had 12 years, 7 months, and 23 
days of prior reserve component service.  The South Carolina 
Army National Guard further submitted a summary of his points 
earned towards retirement in an attempt to verify his dates 
of service.  However, with the exception of the veteran's 
period of time from October 22, 1979 to February 8, 1980, in 
which the veteran was a reserve member on active duty, the 
Board is unable to determine the specific dates of active 
duty, ACDUTRA, or INACDUTRA from this record.  For example, 
during the period of time from August 31, 1995 to August 30, 
1996, the veteran earned 356 active duty points.  
Nevertheless, while the military membership status identifier 
linked to this period of service shows that the veteran was 
an Army National Guard Unit Member during the aforementioned 
period of time, there is still no determination as to whether 
this period of time was active duty, ACDUTRA, or INACDUTRA.  
In addition, the specific days of service during this period 
of time have not been provided.  Thus, in order to properly 
adjudicate the claims on appeal, it is imperative that all 
periods of active duty, ACDUTRA, and INACDUTRA be verified.  
As such, it is the Board's determination that the RO has not 
complied with the instructions from the September 2006 remand 
decision.  The Board observes that it is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand of the Board or 
the Court is not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall, 11 Vet. 
App. at 268.    

With respect to the veteran's claim for service connection 
for a low back disability, in light of his testimony that he 
initially injured his lower back during service and that he 
currently had a low back disability that was related such 
trauma, and given that the veteran's service medical records 
show that in January 1980 and June 1998, he in fact sustained 
low back injuries, a VA examination, as specified in greater 
detail below, should be performed.  See 38 C.F.R. § 3.159. 

With respect to the veteran's claims for service connection 
for right and left knee disabilities, the Board notes that in 
the March 2005 hearing at the RO and the June 2006 Travel 
Board hearing, the veteran testified that in the early 
1990's, while he was stationed in Panama, he injured his left 
knee when a cinderblock was accidently thrown at the knee.  
According to the veteran, he subsequently developed chronic 
pain in his left knee and underwent arthroscopic surgery in 
November 2001.  He indicated that due to his left knee 
disability, he started to put more weight on his right knee 
which caused him to twist and injure his right knee in March 
1997.    

The veteran's service medical records include a private 
medical statement from D.R.G., M.D., dated in December 1994.  
In the statement, Dr. G. indicated that he had recently seen 
the veteran in his office for left knee problems.  He 
diagnosed the veteran with a moderate degree of 
chondromalacia of his patella.  According to Dr. G., the 
veteran should avoid excessive running, squats, or climbing, 
and if he was required to do those activities as part of his 
physical training for the National Guard, it would be 
medically indicated for him to have an alternative program.     

The service medical records further include a medical 
treatment record, dated in March 1996, which shows that at 
that time, the veteran stated that he had pain in his left 
knee since a cinderblock struck it in 1993.  Following the 
physical examination, he was diagnosed with patellar femoral 
syndrome, chondromalacia.  In a DA Form 3349, Physical 
Profile, dated in May 1996, the veteran was diagnosed with 
degenerative joint disease and patellar tendonitis of the 
left knee.  He was directed to run at his own pace and 
distance, use walking for PT test, and not to perform jumping 
exercises; the profile was permanent.  In a DA Form 2173, 
Statement of Medical Examination and Duty Status, dated in 
March 1997, it was noted that the veteran twisted his right 
knee while getting out of a military truck at night in a 
field environment.  It was reported that the veteran was on a 
week-end drill in Eastover, South Carolina, at the time of 
the injury.  He was diagnosed with knee pain - 
ligament/cartilage injury.  It was determined that the injury 
was incurred in the line of duty.  In an April 1999 treatment 
record, it was reported that the veteran's chief complaint 
was a right knee injury of two months duration.  The veteran 
stated that he had injured his right knee while supporting 
his left knee.  In another April 1999 treatment record, it 
was indicated that the veteran had left knee retropatellar 
pain syndrome (RPPS).  In an Annual Medical Certificate, 
dated in October 1999, the veteran noted that he had injured 
his knees in 1994.  The records also show that the veteran 
was hospitalized from January to February 2000 for an 
unrelated disorder.  Upon his discharge, he was diagnosed 
with chronic left knee pain.  In a January 2001 medical 
examination, the examiner noted that the veteran had 
arthritis in his left knee.  The veteran's lower extremities 
were clinically evaluated as "normal."  In a February 2001 
Annual Medical Certificate, the veteran reported that he had 
injured his left knee.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from July to December 2001, show that in October 2001, the 
veteran was treated for chronic left knee pain.  At that 
time, he stated that the onset of the pain was in 1986 and 
that it had worsened over the last two to three years.  The 
diagnosis was left knee pain.  In November 2001, the veteran 
underwent a left knee arthroscopy and partial medial 
meniscectomy.  At that time, he reported that he had injured 
his left knee over 10 years ago.  The examiner noted that a 
magnetic resonance imaging (MRI) taken in April 2000 of the 
veteran's left knee showed that he had a complex tear of the 
medial meniscus.  X-rays of the left knee were reported to be 
normal.    

In light of the above, although the veteran's service medical 
records do not show actual treatment after the alleged 
initial left knee injury when a cinderblock was reportedly 
thrown at the knee, the records reflect that in March 1996, 
the veteran made a reference to alleged injury when he stated 
that he had experienced pain in his left knee since a 
cinderblock struck it in 1993.  In addition, the remaining 
records include diagnoses of left knee patellar femoral 
syndrome, chondromalacia, degenerative joint disease, 
patellar tendonitis, and a complex tear of the left knee 
medial meniscus.  Given that the veteran underwent a left 
knee arthroscopy and partial medial meniscectomy in November 
2001, a VA examination, as specified in greater detail below, 
should be performed.  See 38 C.F.R. § 3.159.  Moreover, in 
regard to the veteran's right knee, the records reflect that 
in March 1997, the veteran twisted his right knee when he got 
out of a military truck.  It was determined that the injury 
was incurred in the line of duty.  He was diagnosed with knee 
pain - ligament/cartilage injury.  The records further show 
that in April 1999, the veteran stated that he had injured 
his right knee while supporting his left knee.  Thus, in 
light of the above, a VA examination, as specified in greater 
detail below, should be performed.  Id.     

In regard to the veteran's claim for service connection for 
tinnitus, in the March 2005 hearing at the RO, the veteran 
testified that he first noticed a high pitched ringing noise 
in his ears after he got out of the service.  However, in the 
June 2006 Travel Board hearing, the veteran testified that 
during a week-end drill in May 1985, he was standing near a 
grenade simulator when it "went off."  The veteran stated 
that after that incident, he developed a chronic ringing in 
his ears.   

The veteran's service medical records are negative for any 
complaints or findings of tinnitus.  However, they do show 
that in July 1985, the veteran stated that ever since a 
simulator was fired near him on a week-end drill (May 16, 
1985), he had experienced pain and hearing loss in his left 
ear.  The assessment was of impacted cerumen of the left ear.  
The veteran returned for treatment a week later and was 
diagnosed with left ear otitis externa and left ear otitis 
media.        

In this case, there is no medical evidence of record showing 
a current diagnosis of tinnitus.  However, the veteran's 
statements regarding ringing in his ears are supportive 
evidence as he is competent to report what comes to him 
through his senses.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  
Thus, the physician who performs the orthopedic examination 
pursuant to the Board's remand order should also provide an 
opinion on whether the veteran has tinnitus and if so whether 
it is linked to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure compliance with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  

2.  The RO must contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to list all of 
the specific dates of the veteran's active 
duty, ACDUTRA, and INACDUTRA.  Such data 
must then be reduced to writing and made a 
part of the veteran's claims file.  

3.  Efforts must be made to ensure that 
copies of all service medical records 
compiled during any period of active duty, 
ACDUTRA, or INACDUTRA served by the 
veteran must be obtained for inclusion in 
his claims folder.  

4.  Thereafter, the RO should determine, 
in writing, whether there is any medical 
evidence that shows that the veteran had 
treatment for a low back disability, a 
left knee disability, a right knee 
disability, and/or tinnitus during any 
verified period of active duty, ACDUTRA, 
or INACDUTRA.  

5.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of any low back, left 
knee, and/or right knee disabilities, and 
tinnitus.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  All diagnostic studies, 
tests, or specialty examinations (i.e., 
ENT for tinnitus) that are deemed 
necessary should be accomplished. 

After reviewing the claims file and 
examining the veteran, the examiner must 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
a low back disability, a left knee 
disability, a right knee disability, 
and/or tinnitus, and, if so, whether any 
currently diagnosed low back disability, 
left knee disability, right knee 
disability, and/or tinnitus is related to 
a period of active duty, ACDUTRA, and/or 
INACDUTRA.  To assist the examiner in 
addressing this question, the RO should 
provide he/she with a list of all of the 
veteran's periods of active duty, ACDUTRA, 
and INACDUTRA.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.
6.  The RO must then review and re-
adjudicate the issues on appeal.  In 
adjudicating the reopened claim for 
service connection for a low back 
disability, in view of the receipt of new 
and material service department records, 
the RO must consider 38 C.F.R. § 3.156(c).  
If any such action does not resolve each 
claim to the veteran's satisfaction, the 
RO must provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


